                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


AMANDA S. HARRIMAN,

                Plaintiff,

    v.                                                           Case No.: 2:18-cv-1170
                                                                 JUDGE GEORGE C. SMITH
                                                                 Magistrate Judge Jolson

NANCY A. BERRYHILL,
ACTING COMMISSIONER
OF SOCIAL SECURITY,

                Defendant.

                                                ORDER

         This case is before the Court on the Joint Motion to Remand to the Commissioner of Social

Security. (Doc. 10). The parties jointly move this Court to remand this case to the Commissioner

of Social Security for further proceedings, pursuant to Sentence Four of Section 205 of the Social

Security Act, 42 U.S.C. § 405(g), and to enter judgment in favor of Plaintiff pursuant to Rule 58 of

the Federal Rules of Civil Procedure1.

         Upon remand, the Appeals Council will vacate all findings in the Administrative Law

Judge’s decision.      The Commissioner will conduct further proceedings and develop the

administrative record as necessary to determine whether Plaintiff is disabled within the meaning of

the Social Security Act, hold a new hearing, and then issue a new decision.




1
  Pursuant to Shalala v. Schaefer, 509 U.S. 292, 302-03 (1993), a Sentence Four remand is a final
judgment, and the court should direct the clerk to enter judgment on a separate document, pursuant to
Fed. R. Civ. P. 58, remanding the case to the Social Security Administration.
        Accordingly, pursuant to the Joint Motion to Remand, this action is remanded for further

proceedings. The Clerk of this Court shall terminate Document 10, enter final judgment in favor

of Plaintiff, and close this case.

                IT IS SO ORDERED.

                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -2-
